ORDER
Our decision in H.A.M.S. Company et al. v. Electrical Contractors of Alaska, Inc. et al., 563 P.2d 258 (Opinion No. 1415, May 6, 1977), requiring verification that the facts stated in lien claims are true, will be otherwise applicable only to the following cases:
1. Cases in which trial was commenced prior to May 6, 1977, but which have not been submitted to the trier of fact for decision;
2. Cases in which prior to submission to the trier of fact for decision there has been an express objection that the verification attached to a lien claim fails to meet the requirements of AS 34.35.070(c)(5);
3. Cases in which the trial commences after the date of our opinion; and
4. Cases pending on direct appeal on the date of our opinion, in which objection was made in the trial court and thereafter asserted as an issue on appeal that the verification attached to a lien claim fails to meet the requirements of AS 34.35.070(c)(5).
By direction of the Court.
RABINOWITZ, J., dissents from the order.